DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 1 July 2012, to the last office action has been entered and made of record. 
In response to the cancellation of claim 7, it is acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the filed replacement drawings, the replacement drawings has overcome the objection to the drawings of the previous Office action, and the respective objection has been withdrawn.
In response to the amendments to the specification, the amended language has overcome the objection to the specification of the previous Office action, and the respective objection has been withdrawn.
In response to the amendments to the claims, specifically addressing the rejection under 35 U.S.C. § 101, for being directed to a judicial exception, of the previous Office action, the amended language has incorporated subject matter which has been indicated as statutory eligible subject matter and has overcome the respective rejections, and the respective rejections have been withdrawn.
Amendments to the independent claim 1 has necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 17 and 18, they are acknowledged and made of record.
Response to Arguments
Applicant's arguments filed 1 July 2021 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 12 of Applicant’s reply, that the combined teachings of Golparvar-Fard, Barisic, and Golparvar-Fard’058 do not teach or suggest, the utilization of a first physical attribute identifier to determine build task has been completed, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Golparvar-Fard is relied upon to teach a base system for monitoring construction progress and productivity, where the system aligns images of a construction site with building information models during point cloud generation and are used to assess progress towards task completion (see Golparvar-Fard [0055] and [0073]-[0075]). 
Golparvar-Fard’058 is relied upon to teach in a method for monitoring construction progress, where the detection of progress is based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element (see Golparvar-Fard’058 [0085]-[0093]). 
The combined teachings of the prior art references would have suggested to one of ordinary skill in the art to apply Golparvar-Fard’058’s teachings to the system of Golparvar-Fard to detect and measure progress of a construction scene based on visual analysis of captured images of the 
	Examiner notes that Golparvar-Fard’058 teaching of detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where the occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10). Furthermore, Golparar-Fard’058 describes that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). The computed probabilities of Golparvar-Fard’058 utilizes the labeled voxels, which provide evidence that the corresponding voxels and pixels of observing images are being occupied by an as-built element, and correspondence to an expected as-planned element to detect progress in the construction site, and would suggest a broadest reasonable interpretation of utilization of a first physical attribute identifier to determine build task has been completed. 
Thus, the combined teachings of Golparvar-Fard, Barisic, and Golparvar-Fard’058 suggesting the probability of observing progress for an element provides a teaching for the broadest reasonable interpretation of the claimed “first prediction score”, where the probability is based on the observation of an as-planned element in the as-built scene, providing a teaching for the broadest reasonable interpretation of the claimed “the first prediction score indicates a probability that the digital photograph illustrates a first physical attribute”, and the labelling of voxels as occupied in the as-built scene corresponds to observing element features in the as-built scene, providing a teaching for the broadest reasonable interpretation of the claimed “first physical attribute identifier”. 

	
Applicant’s remaining arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. (US 2019/0325089, effectively filed 18 April 2018), herein Golparvar-Fard, in view of  Barisic et al. (US 9,652,460), herein Barisic, Golparvar-Fard et al. (US 2013/0155058), herein Golparvar-Fard’058, Sasson et al. (US 2019/0180105, effectively filed 3 May 2018), herein Sasson, and Alvarez Gonzalez et al. (US 2019/0026531, effectively filed 21 July 2017), herein Alvarez.
Regarding claim 1, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device); 
the image classification controller sending the digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion); 
the build task test engine controller determining a first build task that has been completed in the new home (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete).
Golparvar-Fard does not explicitly disclose photograph attribute data associated with the digital photograph, and that the photograph attribute data includes a photograph identifier, and a home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photograph of the construction site, such name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard disclose a base system for monitoring construction progress and productivity, where users take pictures of the construction site and input them into the processing device to be processed and generate visual production control reports. Barisic teaches a known technique of naming files and embedding captured information, tags, and annotations as metadata into captured photos of a construction site, and that generated reports may be converted into a portable document format and sent to others via email. One of ordinary skill in the art would have recognized that by applying Barisic’s teachings to the system of Golparvar-Fard would predictably allow for the improvements of associating captured photos of the construction site with a file name and embed the photograph files with metadata such as location name and other captured information for improved file management, and that the generated reports and documentation of completed tasks may be communicated with engaged parties via email for improved communication of results. 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model returns a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller, the first prediction score indicates a probability that the digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; and that a first build task that has been completed is determined using the first physical attribute identifier, the first prediction score, and first build task completion tests, the first 
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard and Barisic, such that construction progress is determined based on analyzing images to detect observations of expected as-planned elements in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard and Barisic disclose a base system for monitoring construction progress and productivity, the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models. Golparvar-Fard’058 teaches 
Golparvar-Fard, Barisic, and Golparvar-Fard’058 do not explicitly disclose that the first digital image classification model having a neural network machine learning algorithm to analyze the digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller.
Sasson teaches in a related and pertinent system and method for providing information based on analyzed construction site images (see Sasson Abstract), where images captured from a construction site (see Sasson [0093]-[0097]) may be analyzed using artificial neural networks, or inference models, and that artificial neural network models may be used to analyze image data to perform object detection to identify objects made of concrete, at least one property related to the object, and to determine the object type (see Sasson [0103]-[0107], and [0113]), and furthermore teaches that machine learning models may provide a confidence level associated with the recognition of an object and/or with a determination of properties of objects (see Sasson [0199]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sasson to the teachings of Golparvar-Fard, Barisic, and Golparvar-Fard’058, such that 

Although Sasson teaches that artificial neural networks may be used to analyze image data and (see Sasson [0103], [0106], and [0113]); Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson do not explicitly disclose that the artificial neural networks are deep convolutional neural networks.
Alvarez teaches in a related and pertinent systems and methods for utilizing a neural network to analyze two dimensional and three dimensional features based on captured digital aerial images (see Alvarez Abstract), where images are captured of a site (see Alvarez [0042]), which the term site includes a construction site (see Alvarez [0036]), and generates two dimensional and three dimensional representations of the site to identify locations of a stockpile (see Alvarez [0044]-[0046]) and extracts two-dimensional and three-dimensional features of a potential stockpile and analyzes the features using a neural network to classify the potential stockpiles as actual stockpiles on the site or non-stockpiles (see Alvarez [0047]), which the term neural networks includes deep convolutional neural networks (see Alvarez [0037]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Alvarez to the teachings of Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson, such that the artificial neural networks used to analyze images of the construction site and detect objects, properties of the objects, and provide a confidence level for the recognition of the object and object properties are deep convolutional neural networks. This modification is rationalized as a use of a known technique to improve similar system in the same way. In this instance, Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson disclose a base system for monitoring construction progress and productivity, where the system measures deviations between expected work-in-progress on a construction site and actual state of work in progress based on analyzing captured images of the construction site and labeling corresponding voxels in an as-built scene model as occupied upon the detection of corresponding element features in the corresponding voxel, where artificial neural networks are used to perform object detection in the captured construction site images to detect 

Regarding claim 2, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez discloses the system of claim 1, wherein: 
the image intake processor receiving the digital photograph of the new home and the photograph attribute data from a file storage server (see Golparvar-Fard [0053], where computer storage  is used to store and provide to the processing device data and instructions, including images); 
the image intake processor storing the digital photograph in an image database (see Golparvar-Fard [0053], where computer storage  is used to store and provide to the processing device data and instructions, including images and may be databases; see also Golparvar-Fard [0073]-[0074], where images may be stored in images database); and 
the image intake processor storing the photograph attribute data in a record in a photograph table (see Barisic col. 7, ln. 55-65, where captured information, tags, and annotations are embedded as metadata into captured photos of a construction site).

Regarding claim 4, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 1, wherein: 
the image classification controller storing the photograph identifier, the first physical attribute identifier, and the first prediction score in a record in a label table (see Barisic col. 5, ln. 5-20, where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video; and see Barisic col. 7, ln. 50-65, files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site; where the combination of Golparvar-Fard, Barisic, and Golparvar-Fard’058 would suggest that the filename and detected probabilities of observing expected elements may be embedded into the corresponding image files ).

Regarding claim 5, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 1, wherein: 
the image classification controller sending the digital photograph to a second digital image classification model which determines a second prediction score associated with a second physical attribute identifier, the second prediction score indicates a probability that the digital photograph illustrates a second physical attribute corresponding to the second physical attribute identifier (see Golparvar-Fard’058 [0085]-[0093], where progress is detected based on the observation of expected as-planned elements in the as-built scene; which suggests to one of ordinary skill in the art that multiple elements may be observed and corresponding probabilities of observing progress for each element are computed and used to measure progress towards completion of the elements).
Regarding claim 6, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 1, wherein: 
the first physical attribute identifier includes at least one of interior, exterior, kitchen, cabinets, flooring, windows, debris, and grass (see Golparvar-Fard’058 [0085]-[0093], where the as-built elements may be any tangible physical element, including concrete columns, beam, or foundation).

Regarding claim 8, please see the above rejection of claim 1. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 1, wherein: 
the first build task completion tests further comprises a second test; the build task test engine controller performing the second test to determine whether a build task occurrence table has a first build task occurrence record indicating a second build task was previously completed, the second test being passed when the build task occurrence table has the first build task occurrence record indicating the second build task was previously completed (see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint).

Regarding claim 9, please see the above rejection of claim 8. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 8, wherein: 
the first build task completion tests further comprises a third test; the build task test engine controller performing the third test associated with a second physical attribute identifier by comparing a second prediction score to a second threshold score, the third test being passed when the second prediction score being greater than the second threshold score (see Golparvar-Fard’058 [0085]-[0093], where progress is detected based on the observation of expected as-planned elements in the as-built scene, and where in order to classify progress of the expected elements the probability of observing progress for the element is compared with a threshold; which suggests to one of ordinary skill in the art that multiple elements may be observed and corresponding probabilities of observing progress for each element are computed and compared to corresponding thresholds).

Regarding claim 10, please see the above rejection of claim 9. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 9, wherein: 
the first build task completion tests further comprises a fourth test; the build task test engine controller performing the fourth test to determine whether the build task occurrence table has a second build task occurrence record indicating the first build task was previously completed, the fourth test being passed when the build task occurrence table does not have the second build task occurrence record indicating the first build task was previously completed (see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where the progress reports includes metrics for determining “Task Repeated”, which flags tasks as having their start date pushed to a subsequent week; where the combined teachings suggest that tasks schedules and completion are tracked and when tasks are determined to be completed, and when the tasks are not previously completed).

Regarding claim 11, please see the above rejection of claim 10. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 10, wherein: the build task test engine controller determining the first build task has been completed in the new home when the first, second, third, and fourth tests are passed (see Golparvar-Fard’058 [0085]-[0093], see Golparvar-Fard [0108], and see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where task completion is suggested to be determined based on the detected observation of expected as-planned elements in the as-built scene, where in order to classify progress of the expected elements the probability of observing progress for the element is compared with corresponding thresholds, where all predecessor tasks to the instant task are completed, and that tasks schedules and completion are tracked such that when tasks are determined to be completed, the tasks are known to be not previously completed).

Regarding claim 12, please see the above rejection of claim 8. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 8, wherein: the build task test engine controller determining the first build task has been completed in the new home when the first and second tests are passed (see Golparvar-Fard’058 [0085]-[0093], where in order to classify progress of the expected elements the probability of observing progress for the element is compared with a threshold; see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released; and see Golparvar-Fard [0098]-[0101], completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete; where the combined teachings suggest that predecessor tasks must be completed to execute a current task which would be detected based on the probability for observing a corresponding element is above a corresponding threshold).

Regarding claim 13, please see the above rejection of claim 12. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 12, wherein: the build task test engine controller storing the first build task occurrence record indicating the first build task has been completed in the build task occurrence table (see Golparvar-Fard [0098]-[0101], completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete).

Regarding claim 14, please see the above rejection of claim 13. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 13, wherein: the build task notification controller generating the electronic message that identifies the first build task that has been completed, when the first build task occurrence record is stored in the build task occurrence table (see Golparvar-Fard [0098]-[0101], where completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed; and see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55, where generated reports may be converted into a portable document format and sent to others via email).

Regarding claim 15, please see the above rejection of claim 14. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 14, wherein the electronic message comprises an email message or a text message (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55, where generated reports may be converted into a portable document format and sent to others via email).



Regarding claim 16, please see the above rejection of claim 14. Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose the system of claim 14, wherein the build task (see Barisic col. 11, ln. 35-45, where a gateway is disclosed in the IT infrastructure to ensure operability between the IT infrastructure and networks).

Regarding claim 17, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device); 
the image classification controller sending the digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion), 
the build task test engine controller determining a first build task that has been completed in the new home (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete) using a first build task completion test indicating that a second build task was completed prior to the first build task which is necessary for the first build task to be completed (see Golparvar-Fard [0108], where a readiness index (RI) is computed to measure the readiness of the task to be executed which depends on whether all predecessors and task constraints are completed or released, and RI may receive, as an input, a measure of "Percent Complete" (PC) for each predecessor task and task constraint).
Golparvar-Fard does not explicitly disclose photograph attribute data associated with the digital photograph; the photograph attribute data including a photograph identifier, and a home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task that has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photograph of the construction site, such name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model returns a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller, the first prediction score indicates a probability that the digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; that determining a first build task that has been completed in the new home uses the first physical attribute identifier and the first prediction score.
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard and Barisic, such that construction progress is determined based on analyzing images to detect observations of expected as-planned elements in the as-built scene of a construction site, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard and Barisic disclose a base system for monitoring construction progress and productivity, the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models. Golparvar-Fard’058 teaches a known technique of progress is detected in a construction scene based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element are computed, based on assigned occupied labels to voxels which observe the element features, and used to measure progress towards completion of the element. One of ordinary skill in the art would have recognized that by applying Golparvar-Fard’058’s teachings to the system of Golparvar-Fard and Barisic would predictably allow for the detection and measurement of progress of a construction scene based on visual analysis of captured images of the construction based on the observation of expected as-planned elements in the as-built scene, where probabilities of observing progress for each element are computed and used to measure progress towards completion of the element, leading to an improved system for detecting progress of a construction site using visual analysis. 
Golparvar-Fard, Barisic, and Golparvar-Fard’058 do not explicitly disclose that the first digital 
Sasson teaches in a related and pertinent system and method for providing information based on analyzed construction site images (see Sasson Abstract), where images captured from a construction site (see Sasson [0093]-[0097]) may be analyzed using artificial neural networks, or inference models, and that artificial neural network models may be used to analyze image data to perform object detection to identify objects made of concrete, at least one property related to the object, and to determine the object type (see Sasson [0103]-[0107], and [0113]), and furthermore teaches that machine learning models may provide a confidence level associated with the recognition of an object and/or with a determination of properties of objects (see Sasson [0199]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sasson to the teachings of Golparvar-Fard, Barisic, and Golparvar-Fard’058, such that artificial neural networks are used to analyze images of the construction site and detect objects, properties of the objects, and provide a confidence level associated with the recognition of the object and object properties to determine the observation of an element and level of confidence in observing the element in the images for marking a corresponding voxel as occupied in the as-built environment. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, and Golparvar-Fard’058 disclose a base system for monitoring construction progress and productivity, where the system measures deviations between expected work-in-progress on a construction site and actual state of work in progress, based on analyzing captured images of the construction site and labeling corresponding voxels in an as-built scene model as occupied upon the detection of corresponding element features in the corresponding voxel. Sasson teaches a known technique of analyzing images of 
Although Sasson teaches that artificial neural networks may be used to analyze image data and perform object detection and determine object type (see Sasson [0103], [0106], and [0113]); Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson do not explicitly disclose that the artificial neural networks are deep convolutional neural networks.
Alvarez teaches in a related and pertinent systems and methods for utilizing a neural network to analyze two dimensional and three dimensional features based on captured digital aerial images (see Alvarez Abstract), where images are captured of a site (see Alvarez [0042]), which the term site includes a construction site (see Alvarez [0036]), and generates two dimensional and three dimensional representations of the site to identify locations of a stockpile (see Alvarez [0044]-[0046]) and extracts two-dimensional and three-dimensional features of a potential stockpile and analyzes the features using a neural network to classify the potential stockpiles as actual stockpiles on the site or non-stockpiles (see Alvarez [0047]), which the term neural networks includes deep convolutional neural networks (see Alvarez [0037]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Alvarez to the teachings of Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson, such that the artificial neural networks used to analyze images of the construction site and detect objects, properties of the objects, and provide a confidence level for the recognition of the object and object properties are deep convolutional neural networks. This modification is rationalized as a use of a known technique to improve similar system in the same way. In this instance, Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson disclose a base system for monitoring construction progress and productivity, where the system measures deviations between expected work-in-progress on a construction site and actual state of work in progress based on analyzing captured images of the construction site and labeling corresponding voxels in an as-built scene model as occupied upon the detection of corresponding element features in the corresponding voxel, where artificial neural networks are used to perform object detection in the captured construction site images to detect objects and provide a confidence level associated with object recognition to determine the observation of an element and level of confidence in observing the element in the images for marking a corresponding voxel as occupied in the as-built environment. Alvarez teaches in a comparable system for analyzing images from a construction site, a known technique of analyzing the images using a neural network, such as a deep convolutional neural network to classify a potential stockpile region of the image as an actual stockpile or not a stockpile. One of ordinary skill in the art could have similarly applied Alvarez’s teaching of using a deep convolutional neural network as the neural network to classify an object detected in a construction site image to the system of Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson where an artificial neural network performs object detection and would predictably result in using a deep convolutional neural network as the artificial neural networks used to analyze images of the construction site and detect objects, properties of the objects, and provide a 

Regarding claim 18, Golparvar-Fard discloses a system for automatically detecting new home construction progress, comprising: 
at least one computer having an image intake processor, an image classification controller, a build task test engine controller, and a build task notification controller (see Golparvar-Fard [0045], where the system includes a processing device; and see Golparvar-Fard Fig. 27 and [0149]-[0157], where a computer system is disclosed to perform the disclosed teachings); 
the image intake processor receiving a digital photograph of a new home (see Golparvar-Fard [0049]-[0051], where users may take pictures with cameras of the construction site and input them into the processing device);
the image classification controller sending the digital photograph to a first digital image classification model (see Golparvar-Fard [0055], where the image processor may align images to the building information model (BIM) during point cloud generation, in which point clouds and 4D BIM may be evaluated in terms of progress and building plan deviations; see also Golparvar-Fard [0073]-[0075], where 3D point clouds, derived from aligned anchor images or other images, depicting as-built conditions of the construction site may be used to assess progress towards task completion), 
the build task test engine controller determining a first build task that has been completed in the new home (see Golparvar-Fard [0098]-[0101], where the system may measure deviations between expected work-in-progress on a construction site and actual state of work in progress via images, point clouds derived from images, and building information models, and completed tasks may be documented and all parties engaged in the task may be informed; see Golparvar-Fard [0116]-[0120], Table 2, Fig. 16A and 16B, where visual production control reports are generated based on predictive visual data analytics which include indicating the number of tasks completed, along with percent completion of tasks and percent plan complete).
Golparvar-Fard does not explicitly disclose photograph attribute data associated with the digital photograph; the photograph attribute data including a photograph identifier, and a home identifier for the new home; and the build task notification controller generating an electronic message that indicates the first build task that has been completed.
Barisic teaches in a related and pertinent systems and methods of capturing and managing electronic media files (see Barisic Abstract), where metadata, including time stamp information, geographical information, location name, address, user comments annotations, etc. may be embedded into media files, such as images photos and video (see Barisic col. 5, ln. 5-20) and files are named and captured information, tags, and annotations are embedded as metadata into captured photos of a construction site (see Barisic col. 7, ln. 50-65), and generated reports may be converted into a portable document format and sent to others via email (see Barisic col. 17, ln. 40-50 and col. 24, ln. 45-55). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Barisic to the teachings of Golparvar-Fard, such that information related to the photograph of the construction site, such name of the image file and location name of the construction site, is embedded with the captured photo files when captured and stored. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard disclose a base system for monitoring construction progress and productivity, where users take pictures of the construction site and input them into the processing device to be processed and generate visual production control reports. Barisic teaches a known technique of naming files and embedding captured information, tags, and annotations as metadata into captured photos of a construction site, and that generated reports may be converted into a portable document format and sent to others via email. One of ordinary skill in the art would have recognized that by applying Barisic’s teachings to the system of Golparvar-Fard would predictably allow for the 
Golparvar-Fard and Barisic do not explicitly disclose that the first digital image classification model having a deep convolutional neural network machine learning algorithm to analyze the digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller, the first prediction score indicates a probability that the digital photograph illustrates a first physical attribute corresponding to the first physical attribute identifier; that determining the first build task that has been completed in the new home using the first physical attribute identifier, the first prediction score, and a first build task completion test indicating that the first prediction score is greater than a first threshold score.
Golparvar-Fard’058 teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard’058 Abstract), where the detection of progress is based on computed probabilities of observing as-planned elements given some evidence of occupancy in the as-built scene model, where occupancy labels are applied to voxels of the as-built model that observe a corresponding as-built element (see Golparvar-Fard’058 [0086]-[0091] and Eq. 8, 9, and 10), and that voxels are labeled as occupied in the as-built model based on the voxel containing SIFT or MVS feature points or observed consistent radiance (see Golaparvar-Fard’058 [0079]-[0081]). Furthermore, the computed probability of observing progress for an element associated with a given scheduled activity is compared with a corresponding threshold to classify the progress of the elements (see Golparvar-Fard’058 [0092]-[0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard’058 to the teachings of Golparvar-Fard and Barisic, such that construction 
Golparvar-Fard, Barisic, and Golparvar-Fard’058 do not explicitly disclose that the first digital image classification model having a neural network machine learning algorithm to analyze the digital photograph and to return a first physical attribute identifier and a first prediction score associated with the first physical attribute identifier to the image classification controller
Sasson teaches in a related and pertinent system and method for providing information based on analyzed construction site images (see Sasson Abstract), where images captured from a construction (see Sasson [0093]-[0097]) may be analyzed using artificial neural networks, or inference models, and that artificial neural network models may be used to analyze image data to perform object detection to identify objects made of concrete, at least one property related to the object, and to determine the object type (see Sasson [0103]-[0107], and [0113]), and furthermore teaches that machine learning models may provide a confidence level associated with the recognition of an object and/or with a determination of properties of objects (see Sasson [0199]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sasson to the teachings of Golparvar-Fard, Barisic, and Golparvar-Fard’058, such that artificial neural networks are used to analyze images of the construction site and detect objects, properties of the objects, and provide a confidence level associated with the recognition of the object and object properties to determine the observation of an element and level of confidence in observing the element in the images for marking a corresponding voxel as occupied in the as-built environment. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, and Golparvar-Fard’058 disclose a base system for monitoring construction progress and productivity, where the system measures deviations between expected work-in-progress on a construction site and actual state of work in progress, based on analyzing captured images of the construction site and labeling corresponding voxels in an as-built scene model as occupied upon the detection of corresponding element features in the corresponding voxel. Sasson teaches a known technique of analyzing images of a construction site using an artificial neural network to perform object detection for identifying objects made of concrete, at least one property related to the object, and determining the object type, and further providing a confidence level associated with the recognition of an object and/or with a determination of properties of the objects. One of ordinary skill in the art would have recognized that by applying Sasson’s teachings to the system of Golparvar-Fard, Barisic, and Golparvar-Fard’058 would 
Although Sasson teaches that artificial neural networks may be used to analyze image data and perform object detection and determine object type (see Sasson [0103], [0106], and [0113]); Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson do not explicitly disclose that the artificial neural networks are deep convolutional neural networks.
Alvarez teaches in a related and pertinent systems and methods for utilizing a neural network to analyze two dimensional and three dimensional features based on captured digital aerial images (see Alvarez Abstract), where images are captured of a site (see Alvarez [0042]), which the term site includes a construction site (see Alvarez [0036]), and generates two dimensional and three dimensional representations of the site to identify locations of a stockpile (see Alvarez [0044]-[0046]) and extracts two-dimensional and three-dimensional features of a potential stockpile and analyzes the features using a neural network to classify the potential stockpiles as actual stockpiles on the site or non-stockpiles (see Alvarez [0047]), which the term neural networks includes deep convolutional neural networks (see Alvarez [0037]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Alvarez to the teachings of Golparvar-Fard, Barisic, Golparvar-Fard’058, and Sasson, such that the artificial neural networks used to analyze images of the construction site and detect objects, properties of the objects, and provide a confidence level for the recognition of the object and object . 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez as applied to claim 2 above, and further in view of Hanamoto (US 2002/0019833).
(see Barisic col. 5, ln. 5-20 and col. 7, ln. 50-65, where a filename is suggested to be associated with image files and metadata includes location name, and time stamp information). 
Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez do not explicitly disclose the photograph attribute data includes a photographer identifier.
Hanamoto teaches in a related and pertinent apparatus for generating a digital album using binary data with metadata (see Hanamoto Abstract), where the date and photographer is included in the metadata (see Hanamoto [0048] and Fig. 3). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Hanamoto to the teachings of Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez such that the metadata embedded with corresponding captured images of the construction scene includes date and photographer information. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez disclose a base system for monitoring construction progress and productivity, where captured photos of the construction site with a file name and embed the photograph files with metadata such as location name and other captured information. Hanamoto teaches a known technique where the date and photographer information is included in the metadata. One of ordinary skill in the art would have recognized that by applying Hanamoto’s teachings to the system of Golparvar-Fard, Barisic, Golparvar-Fard’058, Sasson, and Alvarez would predictably allow for the metadata embedded in the images of the construction site to include date and photographer information, leading to an improved system with improved file management. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661